Citation Nr: 0323351	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-02 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2001 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in July 2002.  


REMAND

In October 2002, the Board deferred adjudication of the case 
pending additional development of the claim pursuant to 
38 C.F.R. § 19.9(a)(2) (2002), which included VA examination 
and obtaining treatment records.  As a result of the 
development, the Board has received additional medical 
evidence.  However, the United States Court of Appeals for 
the Federal Circuit has recently invalidated the regulations, 
which empowered the Board to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the appellant or his representation.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The RO has not had the opportunity to 
review the additional evidence received in conjunction with 
the Board's development.  

The record shows that, in January 2003, the veteran was 
evaluated by a VA physician.  Subsequent to that evaluation, 
the veteran submitted private X-ray studies pertinent to the 
veteran's claim.  The VA examiner has not had the opportunity 
to review this additional evidence.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should forward the veteran's 
claims folder to the VA physician who 
evaluated the veteran in January 2003 (if 
unavailable to another lung specialist) 
for an addendum.  Request the examiner to 
review the new evidence, to include the 
January 1998 private X-ray report, 
received in March 2003, and indicate in 
the addendum whether any change is 
warranted in the opinion rendered in 
January 2003.  If the examiner indicates 
addition studies or examinations are 
desired, they should be conducted.  The 
specialist should provide complete 
rationale for all conclusions reached.

2.  Thereafter, the RO is requested to 
readjudicate the veteran's claim with 
consideration of all the evidence added 
to the record since the last supplemental 
statement of the case.  If the benefit 
sought is not granted the RO should 
furnish the veteran and his 
representative supplemental statement of 
the case, containing notice of the 
relevant action taken on the veteran's 
claim since the last supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




